Whitfield, J.,
delivered tbe opinion of the court.
A careful consideration of ch. 16, laws of 1882, p. 22; ch. 15, laws of 1882, p. 19; ch. 18, laws of 1881, p. 21, and the provisions of chs. 23 and 101, code of 1892, makes it clear that § 3, code of 1892, operated as a repeal of the said above specified acts of 1882 and 1881. One of these acts was an act £ ‘ to define the duties of the superintendent of the penitentiary .and for other purposes,” and the other was an “act to provide against the maltreatment of convicts. ’ ’ The maltreatment referred to in this latter act was clearly maltreatment by a £ £ contractor, subcontractor or any other person ’ ’ in the employ of such contractor or subcontractor £ £ having the custody of any convict.” Both acts were parts of the system of law at that time governing the leasing of convicts. That whole .subject was “revised, consolidated and re-enacted ” in the code of 1892. The lease system has been most wisely abolished (§ 3201, Code of 1892), and the authority to provide for and -control the convicts vested in a board of control. See specially §§3172, 3173, 3176, 3202, 3216. The indictments in these cases are specifically framed on § 1 of the act of March 9, 1882 (Laws, pp. 22, 23) following the language of the statute, .and must fall with the repeal of the statute on which they are based. Considered as common law indictments for ill treatment, under the last count in the indictments, they are insufficient for not setting forth in what the ill treatment consisted with reasonable clearness and certainty. It may be that legislation is needed, and would be highly proper. Certainly no just safeguard against the neglect or abuse of persons so wretched and defenseless should be omitted.

The dem/wrr&rs were properly sustained.